Citation Nr: 1428889	
Decision Date: 06/26/14    Archive Date: 07/03/14

DOCKET NO.  09-11 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for diabetes mellitus type II.

2.  Whether new and material evidence has been received to reopen service connection for hypothyroidism.

3.  Whether new and material evidence has been received to reopen service connection for hyperlipidemia.

4.  Whether new and material evidence has been received to reopen service connection for hypertension.

5.  Whether new and material evidence has been received to reopen service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD). 



REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

B. J. Dempsey, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from September 1972 to June 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the July 2008 and April 2006 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

In April 2014, the Veteran presented testimony relevant to the appeals at a Board hearing held before the undersigned Veterans Law Judge in Milwaukee, Wisconsin (i.e., a Travel Board hearing).  A transcript has been associated with the Veteran's electronic file on the "Virtual VA" system.  The Board has reviewed the Veteran's physical claims files, as well as the electronic file on "Virtual VA," to ensure a complete review of the evidence in this case.




FINDINGS OF FACT

1.  A RO decision in July 2003 denied service connection for diabetes mellitus type II, finding that there was no evidence that diabetes mellitus type II occurred in or was caused by service, that diabetes mellitus type II was diagnosed within one year of service discharge, or that the Veteran had service in Vietnam between January 9, 1962 and May 7, 1975.  

2.  The Veteran did not appeal the July 2003 rating decision denying service connection for diabetes mellitus type II after being informed of his appellate rights, and no additional evidence was received within one year of the decision.

3.  Since the July 2003 rating decision denying service connection for diabetes mellitus type II, the additional evidence that was not previously considered is cumulative or does not relate to the unestablished facts of either occurrence or causation of diabetes mellitus type II in service, diagnosis of diabetes mellitus type II within one year of service discharge, or service in Vietnam between January 9, 1962 and May 7, 1975.

4.  A RO decision in April 2006 denied service connection for hypothyroidism, finding that the evidence did not show that hypothyroidism either occurred in or was caused by service.  

5.  The Veteran submitted a timely notice of disagreement to the April 2006 rating decision denying service connection for hypothyroidism, but did not submit a timely substantive appeal.

6.  Since the April 2006 rating decision denying service connection for hypothyroidism, the additional evidence that was not previously considered is cumulative or does not relate to the unestablished fact of occurrence in or causation by service. 

7.  A RO decision in April 2006 denied service connection for hyperlipidemia, finding that the evidence showed no evidence of hyperlipidemia in service, and that hyperlipidemia is not considered a disability for purposes of service connection.  

8.  The Veteran submitted a timely notice of disagreement to the April 2006 rating decision denying service connection for hyperlipidemia, but did not submit a timely substantive appeal.

9.  Since the April 2006 rating decision denying service connection for hyperlipidemia, the additional evidence that was not previously considered is cumulative or does not relate to the unestablished fact of occurrence in or causation by service or current disability. 

10.  A RO decision in April 2006 denied service connection for hypertension, finding that the evidence did not show that hypertension began during service or manifest to a compensable degree within one year of service discharge.  

11.  The Veteran submitted a timely notice of disagreement to the April 2006 rating decision denying service connection for hypertension, but did not submit a timely substantive appeal.

12.  Since the April 2006 rating decision denying service connection for hypertension, the additional evidence that was not previously considered is cumulative or does not relate to the unestablished fact of occurrence in or causation by service. 

13.  A RO decision in April 2006 denied service connection for PTSD, finding that there was no evidence to show that PTSD was caused by, or "linked" to, a verified or supported in-service stressor.

14.  The Veteran submitted a timely notice of disagreement to the April 2006 rating decision denying service connection for PTSD, but did not submit a timely substantive appeal.

15.  Since the April 2006 rating decision denying service connection for PTSD, the additional evidence that was not previously considered is cumulative or does not relate to the unestablished fact of occurrence in or causation by service. 


CONCLUSIONS OF LAW

1.  The July 2003 rating decision that denied service connection for diabetes mellitus type II became final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2013); 38 C.F.R. § 20.1103 (2013).

2.  New and material evidence has not been received to reopen service connection for diabetes mellitus type II, to include as due to Agent Orange exposure.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156 (2013).

3.  The April 2006 rating decision denying service connection for hypothyroidism became final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2013); 38 C.F.R. § 20.1103 (2013).

4.  New and material evidence has not been received to reopen service connection for hypothyroidism.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156 (2013).

5.  The April 2006 rating decision denying service connection for hyperlipidemia became final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2013); 38 C.F.R. § 20.1103 (2013).

6.  New and material evidence has not been received to reopen service connection for hyperlipidemia.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156 (2013).

7.  The April 2006 rating decision denying service connection for hypertension became final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2013); 38 C.F.R. § 20.1103 (2013).

8.  New and material evidence has not been received to reopen service connection for hypertension.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156 (2013).

9.  The April 2006 rating decision denying service connection for PTSD became final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2013); 38 C.F.R. § 20.1103 (2013).

10.  New and material evidence has not been received to reopen service connection an acquired psychiatric disorder, to include PTSD.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103 , 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102 , 3.159, 3.326(a) (2013).  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.

In Kent v. Nicholson, 20 Vet. App. 1, 11-12 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, in the context of claims to reopen, VCAA notice (1) must notify a claimant of the evidence and information that is necessary to reopen the claim and (2) must notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying benefit sought by the claimant.  The Court elaborated that, in response to an application to reopen, VA is required to look at the bases for the denial in the prior decision and send a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.

The Board is satisfied that VA has provided the Veteran with notice regarding the date and bases of the prior denial of each of the claims for service connection on appeal.  Regarding diabetes mellitus type II, an October 2007 notice letter informed the Veteran that the basis for the prior denial was that the evidence did not show that diabetes mellitus type II occurred in or was caused by service, that diabetes mellitus type II was diagnosed within one year of service discharge, or that the Veteran had service in Vietnam between January 9, 1962 and May 7, 1975.  

Notice regarding the bases for the prior denial of the other appeals was provided in a June 2007 notice letter.  Regarding hypothyroidism, the Veteran was informed that the basis for the prior denial was that the evidence did not show that hypothyroidism either occurred in or was caused by service.  As to hyperlipidemia, the Veteran was informed that the basis for the prior denial was that service treatment records showed no evidence of hyperlipidemia, and that hyperlipidemia is not considered a disability for purposes of service connection.  Concerning hypertension, the Veteran was informed that the basis for the prior denial was that the evidence did not show that hypertension began during service or manifest to a compensable degree within one year of service discharge.  The Veteran was informed that the basis of the prior denial of service connection for PTSD was that there was no evidence to show that PTSD was caused by, or "linked" to, a verified or supported in-service stressor.  The notice letter also informed the Veteran of the previous stressor assertion; specifically, that PTSD was caused by an incident in the Philippines, when the Veteran allegedly spent three to four weeks "in the brig," during which time he suffered mistreatment and physical abuse.

The Board is also satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, service personnel records, post-service VA and private treatment records, a VA memorandum regarding review of service personnel records, National Personnel Records Center (NPRC) correspondence, Social Security Administration disability benefit records, transcripts of hearings with the Board in April 2010 and with a Decision Review Officer in May 2008, and the Veteran's statements.

The Veteran has not been afforded VA examinations in connection with the application to reopen service connection for each of the disabilities on appeal; however, the duty to provide a medical examination and/or obtain a medical opinion in a claim for disability compensation benefits does not apply in cases involving an attempt to reopen a finally adjudicated claim unless new and material evidence is presented or secured.  See 38 C.F.R. § 3.159(c)(4)(iii).

In light of the foregoing, the Board finds that VA has provided the Veteran with every opportunity to submit evidence and arguments in support of the claims, and to respond to VA notices.  The Veteran and representative have not identified any outstanding evidence that needs to be obtained.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran.

Legal Criteria to Reopen Service Connection

Generally, a claim which has been denied in a final unappealed rating decision, or a rating decision that was appealed but was not perfected, may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c), (d)(3); 38 C.F.R. § 20.1103.  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented. Anglin v. West, 203 F.3d 1343, 1347 (2000).

In deciding whether new and material evidence has been received, the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

Regardless of whether the RO determined new and material evidence had been submitted, the Board must address the issue of the receipt of new and material evidence in the first instance because it determines the Board's jurisdiction to reach the underlying claims and to adjudicate the claims de novo.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 460-61 (2007) (citing Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g, 8 Vet. App. 1).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in this regard is irrelevant.  Barnett, 83 F.3d at 1383.  Further analysis, beyond the evaluation of whether the evidence submitted in the effort to reopen is new and material, is neither required nor permitted.  Id. at 1384.  Any finding entered when new and material evidence has not been submitted "is a legal nullity."  Butler v. Brown, 9 Vet. App. 167, 171 (1996) (applying an identical analysis to claims previously and finally denied, whether by the Board or the RO).  See Jackson v. Principi, 265 F.3d 1366, 1369 (2001) (the statutes make clear that the Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened, regardless of whether the previous action denying the claim was appealed to the Board).




Reopening of Service Connection for Diabetes Mellitus Type II

The Veteran seeks to reopen service connection for diabetes mellitus type II, to include as due to Agent Orange exposure.  In a July 2003 rating decision, the RO denied service connection for diabetes, and informed the Veteran of the decision in a July 2003 letter.  The Veteran did not enter a notice of disagreement with this rating decision within one year of receipt of notice of the decision, and the decision became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

In the July 2003 rating decision, the RO denied the claim for service connection for diabetes on the basis that there was no evidence that diabetes mellitus type II occurred in or was caused by service, that diabetes mellitus type II was diagnosed within one year of service discharge, or that the Veteran had service in Vietnam between January 9, 1962 and May 7, 1975.  The evidence at the time of the rating decision included the service treatment records, service personnel records, VA treatment records from September 1996 to April 2003, and a record of phone contact with the Veteran indicating that the Veteran reported no service on the ground in Vietnam.

The evidence assembled since the July 2003 final rating decision includes VA treatment records through November 2011, private treatment records, NPRC correspondence regarding the Veteran's service in Vietnam waters, the Veteran's testimony from hearings with the Board in April 2010 and with a Decision Review Officer in May 2008, and additional statements from the Veteran.

The Board finds that the evidence that is new is not material evidence upon which the claim may be reopened.  Cox v. Brown, 5 Vet. App. 95 (1993).  VA and private treatment records do not include any evidence to suggest that diabetes mellitus type II occurred in or was caused by service, or that diabetes mellitus type II was diagnosed within one year of service discharge; therefore, this evidence is not probative of any unestablished fact that would assist in reopening service connection for diabetes mellitus type II.  

As to the Veteran's statement from June 2006 stating that he served in Vietnam waters and the internal VA memorandum detailing the Veteran's service in Vietnam waters, the Board finds that this evidence is not material.  In the June 2006 letter, the Veteran does not make any specific assertions of how he was exposed to herbicides; therefore, the new evidence must relate to the unestablished fact of presumptive exposure to herbicides in order to raise a reasonable possibility of substantiating the claim.  

A veteran, who had active service in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975 will be presumed to have been exposed to an herbicide agent during such service unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  See 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  The presumption of herbicide exposure is warranted for service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii); see also Haas v. Nicholson, 
20 Vet. App. 257 (2006), rev'd sub nom. Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 77 U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525).  In order to establish qualifying "service in Vietnam," a veteran must demonstrate actual duty or visitation in the Republic of Vietnam to have qualifying service.  38 C.F.R. 
§ 3.307(a)(6)(iii); VAOPGCPREC 27-97. 

Service on a deep-water naval vessel off the shores of Vietnam may not be considered service in the Republic of Vietnam for purposes of 38 U.S.C.A. 
§ 101(29)(A), which defines the Vietnam era as the period beginning on February 28, 1961, and ending on May 7, 1975, and that this was not inconsistent with the definition of service in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii); VAOPGCPREC 27-97.  A veteran must demonstrate actual duty or visitation in the Republic of Vietnam to have qualifying service.  Id.  Since issuance of that General Counsel opinion, VA has reiterated its position that service in deep-water naval vessels offshore of Vietnam (as opposed to service aboard vessels in inland waterways of Vietnam) is not included as "service in the Republic of Vietnam" for purposes of presumptive service connection for Agent Orange diseases.  66 Fed. Reg. 23166 (May 8, 2001). 

Despite the foregoing, it has been established that some offshore U.S. Navy and Coast Guard ships also operated temporarily on Vietnam's inland waterways or docked to the shore; and, certain ships operated primarily on the inland waterways rather than offshore.  Veterans who served aboard these ships qualify for the presumption of herbicide exposure.  Gun line ships, aircraft carriers, as well as supply and support ships are collectively referred to as the "Blue Water" navy because they operated on the blue-colored waters of the open ocean.  Although some Blue Water Navy destroyers were involved with enemy interdiction, the majority of those operations were conducted by smaller vessels based along the coast or within the river systems of South Vietnam.  These vessels are collectively referred to as the "Brown Water" navy because they operated on the muddy, brown-colored inland waterways of Vietnam.  In general, patrolling of close coastal waters and the larger rivers was conducted by 50-foot swift boats while patrolling of smaller rivers and waterways was carried out by 30-foot river patrol boats. 

Although operations on the inland waterways of Vietnam were primarily conducted by Brown Water Navy and Coast Guard vessels, some larger Blue Water Navy vessels periodically entered the inland waterways to provide gunfire support or deliver troops or destroyers that entered a river such as the Saigon River in the southern delta area.  Following these temporary inland waterway operations, destroyers would return to patrolling the offshore gun line or travel farther out to sea for aircraft carrier escort duty.  A number of Blue Water Navy amphibious assault and supply vessels also periodically entered inland waterways to deliver troops for combat missions or supplies for units stationed on the rivers.  See Training Letter 10-06, Adjudicating Disability Claims Based on Herbicide Exposure from U.S. Navy and Coast Guard Veterans of the Vietnam Era, Sept. 9, 2010 (letter issued by VA Compensation and Pension Service).

In order for the presumption of exposure to Agent Orange to be extended to a Blue Water Navy veteran, development must provide evidence that the veteran's ship operated temporarily on the inland waterways of Vietnam or that the veteran's ship docked to the shore or a pier.  In claims based on docking, a lay statement that the veteran personally went ashore must be provided.  Although evidence that a veteran's ship docked, along with a statement of going ashore, is sufficient for the presumption of herbicide exposure, service aboard a ship that anchored temporarily in an open deep water harbor or port is not sufficient.  Open water ports such as Da Nang, Cam Ranh Bay, and Vung Tau are considered extensions of ocean waters and not inland waterways.  They are not considered similar to the rivers, canals, and estuaries that make up the inland waterway system.  Blue Water Navy ships occasionally entered these open water harbors and anchored temporarily without docking to take on fuel from harbor barges.  Sometimes ships would briefly anchor so that ranking officers could attend strategy meetings ashore.  In such cases, a small board manned by a coxswain would usually ferry the officers ashore.  Deck logs and ship's histories will generally not provide names of personnel going ashore from anchorage.  However, evidence that a claimant served as a coxswain aboard a ship at anchorage, along with a statement from the veteran of going ashore, may be sufficient to extend the presumption of exposure.  Id.

Claims based on statements that exposure occurred because herbicides were stored or transported on the Veteran's ship, or that the Veteran was exposed by being near aircraft that flew over Vietnam or equipment used in Vietnam, do not qualify for the presumption of exposure.  The evidence must show that the ship actually docked on the shore and was not anchored in an open deep-water harbor such as Da Nang, Vung Tau, or Cam Ranh Bay.  Evidence of shore docking is required.  See Veterans Benefits Administration (VBA) Fast Letter 10-37 (September 10, 2010).

The NPRC correspondence, reflecting a thorough review of the Veteran's service aboard the U.S.S. Cacapon, shows that this ship was in official Vietnam waters at several dates in 1973.  The Veteran has not asserted that he served on any small boats on inland waterways.  The NPRC correspondence indicates that the U.S.S. Cacapon did not port in Vietnam in 1973.  Moreover, VA procedural guidance that identifies those ships which served on inland waterways, or operated on close coastal waters for extended periods does not list the U.S.S. Cacapon among the ships which would qualify onboard veterans for presumed exposure to herbicides.  See M21-1M2, Part IV, Subpart ii, 2.C.10.k (referencing material to show U.S.S. Conquest's inland service in 1962 and in January 29 and February 7-9, 1969); see also January 2010 VA Compensation and Pension Service Bulletin.   Thus, while the Veteran has an Agent Orange presumptive disease, the Veteran has not asserted service aboard a ship that qualifies for presumptive exposure to herbicides.  The evidence before VA at the time of the prior denial included the Veteran's specific assertion that he did not set foot in Vietnam.  See April 2003 VA Form 119.  As a result, diabetes mellitus type II cannot be presumed to be related to herbicide exposure in Vietnam waters under VA regulations.  Accordingly, the Veteran's statement from June 2006 stating that he served in Vietnam waters and the NPRC correspondence detailing the Veteran's service in Vietnam waters are not material regarding presumptive exposure to herbicides in Vietnam because this evidence does not assert or suggest service in Vietnam waters that warrants service connection on a presumptive basis.  This evidence, therefore, does not relate to the unestablished fact of presumptive exposure to herbicides in service, so does not raise a reasonable possibility of substantiating the claim.  

For these reasons, the evidence received since the final denial of the claim in July 2003 is not new and material, and reopening of service connection for diabetes mellitus type II, to include as due to Agent Orange exposure, is not warranted.  Until the evidence meets the threshold of new and material evidence sufficient to reopen the claim, the benefit of the doubt doctrine does not apply.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

Reopening of Service Connection for Hypothyroidism

The Veteran seeks to reopen service connection for hypothyroidism.  In an April 2006 rating decision, the RO denied service connection for hypothyroidism, and informed the Veteran of the decision in an April 2006 letter.  The Veteran submitted a notice of disagreement to the April 2006 rating decision, but did not file a timely substantive appeal within 60 days of the March 2007 statement of the case.  Because the Veteran did not perfect a timely appeal, the decision became final.   
38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103.

In the April 2006 rating decision, the RO denied the claim for service connection for hypothyroidism on the basis that there was no evidence that hypothyroidism occurred in or was caused by service.  The evidence at the time of the rating decision included the service treatment records, service personnel records, VA treatment records from September 1996 to October 2004, and statements submitted by the Veteran. 

The evidence assembled since the April 2006 final rating decision includes VA treatment records through November 2011, private treatment records, the Veteran's testimony from the April 2010 Board hearing and Decision Review Officer hearing in May 2008, and additional statements submitted by the Veteran.

The Board finds that the evidence that is new is not material evidence upon which the claim may be reopened.  Cox, 5 Vet. App. 95.  The new treatment records continue to show that the Veteran is being treated for hypothyroidism; however, the new treatment records do not include any evidence to suggest that hypothyroidism occurred in or was caused by service.  As the evidence continues to show a current hypothyroidism disorder but no nexus to active duty, the Board finds that the new evidence is cumulative; therefore, it may not be considered new and material evidence relating to the unestablished fact of occurrence in or causation by service, so it does not raise a reasonable possibility of substantiating the claim.  See Anglin, 203 F.3d at 1347.

For these reasons, the Board finds that reopening service connection for hypothyroidism is not warranted.  Until the evidence meets the threshold of new and material evidence sufficient to reopen the claim, the benefit of the doubt doctrine does not apply.  See Annoni, 5 Vet. App. at 467.

Reopening of Service Connection for Hyperlipidemia

The Veteran seeks to reopen service connection for hyperlipidemia.  In an April 2006 rating decision, the RO denied service connection for hyperlipidemia, and informed the Veteran of the decision in an April 2006 letter.  The Veteran submitted a notice of disagreement to the April 2006 rating decision, but did not file a timely substantive appeal within 60 days of the March 2007 statement of the case.  Because the Veteran did not perfect a timely appeal, the decision became final.   
38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103.

In the April 2006 rating decision, the RO denied the claim for service connection for hyperlipidemia on the basis that there was no evidence of hyperlipidemia in service, and that hyperlipidemia is not considered a disability for purposes of service connection.  The evidence at the time of the rating decision included the service treatment records, service personnel records, VA treatment records from September 1996 to October 2004, and statements submitted by the Veteran to VA. 

At the time of the April 2006 rating decision, hyperlipidemia, in and of itself, was considered a laboratory test result and not a disease or injury for VA compensation purposes.  See 61 Fed. Reg. 20440, 20445 (May 7, 1996) (indicating that diagnoses of hyperlipidemia, elevated triglycerides, and elevated cholesterol are laboratory results and are not, in and of themselves, disabilities to be recognized by the rating schedule).  The United States Court of Appeals for Veterans Claims (Court) has held that Congress has specifically limited service-connected benefits to cases where there is a current disability.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As hyperlipidemia does not constitute a disability, service connection for hyperlipidemia cannot be awarded regardless of whether the Veteran has the claimed findings.  Indeed, a symptom, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).

As the law at the time of the April 2006 rating decision has not changed, it remains that hyperlipidemia is not a disease or injury for VA compensation purposes.  The evidence assembled after the April 2006 rating decision - which includes VA treatment records through November 2011, private treatment records, additional statements from the Veteran, and a March 2011 VA examination report showing no additional diagnoses related to hyperlipidemia - is not evidence of a "disability" for which service connection may be granted.  As a result, the newly received evidence does not raise a reasonable possibility of substantiating the claim.  Accordingly, the evidence received since the final denial of the claim in April 2006 is not new and material, and reopening service connection for hyperlipidemia is not warranted.  Until the evidence meets the threshold of new and material evidence sufficient to reopen the claim, the benefit of the doubt doctrine does not apply.  See Annoni, 
5 Vet. App. at 467.

Reopening of Service Connection for Hypertension

The Veteran seeks to reopen service connection for hypertension.  In an April 2006 rating decision, the RO denied service connection for hypertension, and informed the Veteran of the decision in an April 2006 letter.  The Veteran submitted a notice of disagreement to the April 2006 rating decision, but did not file a timely substantive appeal within 60 days of the March 2007 statement of the case.  Because the Veteran did not perfect a timely appeal, the decision became final.   
38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103.

In the April 2006 rating decision, the RO denied the claim for service connection for hypertension on the bases that the evidence did not show that hypertension began during service or manifest to a compensable degree within one year of service discharge.  The evidence at the time of the rating decision included the service treatment records, service personnel records, VA treatment records from September 1996 to October 2004, and statements from the Veteran. 

The evidence assembled since the April 2006 final rating decision includes VA treatment records through November 2011, private treatment records, the Veteran's testimony from the April 2010 Board hearing and Decision Review Officer hearing in May 2008, and additional statements from the Veteran.

The Board finds that the evidence that is new is not material evidence upon which the claim may be reopened.  Cox, 5 Vet. App. 95.  The new treatment records continue to show that the Veteran is being treated for hypertension; however, the new treatment records do not include any evidence to suggest that hypertension occurred in or was caused by service.  As the evidence continues to show a current hypothyroidism disorder but no nexus to active duty, the Board finds that the new evidence is cumulative; therefore, it may not be considered new and material evidence relating to the unestablished fact of occurrence in or causation by service, so it does not raise a reasonable possibility of substantiating the claim.  See Anglin at 1347.

For these reasons, the Board finds that reopening service connection for hypothyroidism is not warranted.  Until the evidence meets the threshold of new and material evidence sufficient to reopen the claim, the benefit of the doubt doctrine does not apply.  See Annoni at 467.

Reopening of Service Connection for PTSD

The Veteran seeks to reopen service connection for PTSD.  In an April 2006 rating decision, the RO denied service connection for PTSD, and informed the Veteran of the decision in an April 2006 letter.  The Veteran submitted a notice of disagreement to the April 2006 rating decision, but did not file a timely substantive appeal within 60 days of the March 2007 statement of the case.  Because the Veteran did not perfect a timely appeal, the decision became final.  38 U.S.C.A. 
§ 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103.

In the April 2006 rating decision, the RO denied the claim for service connection for PTSD on the basis that there was no evidence to show that PTSD was caused by, or "linked" to, a verified or supported in-service stressor.  The evidence at the time of the rating decision included the service treatment records, service personnel records, VA treatment records from September 1996 to October 2004, a statement from J.S. describing time he spent in the Philippines and onboard the U.S.S. Cacapon with the Veteran, and statements from the Veteran. 

The evidence assembled since the April 2006 final rating decision includes VA treatment records through November 2011, private treatment records, the Veteran's testimony from the April 2010 Board hearing and Decision Review Officer hearing in May 2008, and additional statements from the Veteran.  Among this new evidence are VA and private medical opinions relating current PTSD to service.

The Board finds that the evidence that is new is not material evidence upon which the claim may be reopened.  Cox, 5 Vet. App. 95.  At the time of the April 2006 rating decision and ever since, the Veteran has maintained that current PTSD was caused by an experience in the Philippines during active duty.  The Veteran has consistently explained that he and J.S., a fellow Naval crewman from the U.S.S. Cacapon, were detained by local police, beaten, strip searched, mistreated, and imprisoned for 45 days before being released.  See, e.g., July 2005 VA Form 21-4138; May 2008 DRO hearing transcript at 5-9; March 2009 Veteran letter; April 2014 Board hearing transcript at 6-10.  This claimed experience, as described by the Veteran, formed the basis of an opinion that current PTSD was linked to the claimed stressor in service.  See April 2010 letter from VA physician; April 2014 letter from Dr. A.B.  However, the Board finds that this evidence, insofar as it purports to relate PTSD to service, is not material.  These medical opinions incorporate the continued, unverified lay history concerning the Veteran's history in the Philippines; therefore, these opinions cannot be considered new evidence.  See Reonal v. Brown, 5 Vet. App. 458 (1993) (holding in a claim to reopen that a previously rejected lay history could not serve as a basis for a medical nexus opinion based on that inaccurate history).  The evidence does not include any new facts or suggestions to support the Veteran's account of abuse and imprisonment in the Philippines.  

In contrast, the new evidence includes an April 2008 Formal Finding of Lack of Sufficient Information to Request Research of Unit Records (Formal Finding).  The April 2008 Formal Finding, which considered the Veteran's lay history, J.S.'s statement, and service treatment and personnel records, concluded that "based on inconsistencies among the Veteran's statements, buddy statements and the evidence of record, it has been determined that there is insufficient information of record to request a research of unit records from JSRRC."  The Formal Finding accurately 

pointed out that J.S.'s statement did not reflect physical abuse other than a strip search, and did not mention imprisonment by local police; therefore, this evidence detracts from the Veteran's claim to reopen service connection for PTSD by identifying inconsistencies regarding the alleged PTSD stressor in service.  See Villalobos v. Principi, 3 Vet. App. 450 (1992) (noting that evidence that is unfavorable to a claimant is not new and material).  The remaining medical evidence documents continued diagnosis and treatment of PTSD, but does not include any indication that PTSD is related to service.

To the extent that the claim to reopen service connection for an acquired psychiatric disorder includes consideration of all currently diagnosed mental illnesses, the Board notes that the new evidence includes a current diagnosis of depressive disorder.  See, e.g., March 2010 VA treatment note.  While new, this evidence is duplicative of evidence that was before VA at the time of the prior final denial in April 2006.  Specifically, the Veteran has been diagnosed with depression since at least January 2003.  See January 2003 VA treatment note.  Moreover, the Board notes that the Veteran has pursued a separate claim for service connection for depression that was initially denied as part of the July 2003 rating decision and which was most recently denied by the RO in June 2009 as a claim to reopen service connection for depression.  The Veteran did not appeal the June 2009 rating decision.  Nevertheless, as the evidence continues to show a current depression disorder but no nexus to active duty, the Board finds that the new evidence is cumulative; therefore, it may not be considered new and material evidence relating to the unestablished fact of occurrence in or causation by service, so it does not raise a reasonable possibility of substantiating the claim.  See Anglin at 1347.


For these reasons, the Board finds that reopening service connection for an acquired psychiatric disorder, to include PTSD, is not warranted.  Until the evidence meets the threshold of new and material evidence sufficient to reopen the claim, the benefit of the doubt doctrine does not apply.  See Annoni at 467.


ORDER

New and material evidence not having been received, the appeal to reopen service connection for diabetes mellitus type II, to include as due to Agent Orange, is denied.

New and material evidence not having been received, the appeal to reopen service connection for hypothyroidism is denied.

New and material evidence not having been received, the appeal to reopen service connection for hyperlipidemia is denied.

New and material evidence not having been received, the appeal to reopen service connection for hypertension is denied.

New and material evidence not having been received, the appeal to reopen service connection for an acquired psychiatric disorder, to include PTSD, is denied.




____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


